﻿It is indeed a great honour for me and my delegation to felicitate you, Sir, on your election to the esteemed office of President of the General Assembly. We endorse the confidence placed in you by this body. Your election represents a well-deserved tribute not only to your reputation as a distinguished diplomat with a long association with the United Nations but also lo your country, Zambia, which contributes through its vital role in the promotion of the true aspirations of Africa in particular and the third world in general. We are confident that your formidable knowledge and diplomatic skills will enable you to steer the work of the current session to a fruitful conclusion.
132.	My delegation associates itself with previous speakers who have more eloquently expressed their sincere appreciation for the excellent manner in which your predecessor carried out his enormous task, despite his new responsibilities as Head of his Government. We salute Mr. Illueca, the President of Panama, on the wise and able manner in which he conducted the work of the Assembly's thirty-eighth session.
133.	Maldives is proud and happy to welcome the newest Member of the United Nations, Brunei Darussalam, which has many things in common with us in history and culture. Its admission is a strengthening link in the chain of universality of nations, furthering the noble objectives of the Charter of the United Nations.
134.	We are meeting at a time when the Organization is reaching the mature age of 40 years. My country is fortunate to have shared with it the last 20 years of its varied but rewarding experience. The Secretary-General, in his report on the work of the Organization, has most aptly and wisely cautioned us about the enormous importance of the continued existence of the Organization. We are of the opinion that the United Nations cannot and must not be replaced, in view of the important institutional responsibilities that it was founded to fulfil. We believe that the great problems that we confront as a world community, such as those of the obstacles to economic development and the nuclear-arms race and the need for disarmament, cannot be solved through bilateral or regional efforts alone. My country is happy to record its appreciation of and admiration for the clear and thorough manner in which the Secretary-General has informed us through his report on the work of the Organization. He has spared no effort in carrying out his diverse and complex responsibilities as the executive head of the United Nations.
135.	We endorse his submission that our prime objective at this crucial moment should be to reconstruct the concept of collective action for peace and security to make the United Nations more capable of carrying out its primary mission of maintaining international peace and security.
136.	We are gathered here at a time of increasing tension and anxiety. The problems and challenges which face us today are so pressing that we need more than ever before a sharing of responsibility and a high level of political will. All available means must be utilized to stem the growth of forces which undermine the United Nations and peaceful international relations. The imbalances in the state of affairs we are currently experiencing are leading the world to an intolerable situation, and, unless we all sincerely join together to eliminate its causes, the future generations of mankind will have no choice but to suffer the consequences of our failure, for which they will rightly condemn us.
137.	We should assert the principles of peace, justice and equality. These and other noble principles which humanity has evolved from its sufferings and experiences are clearly inscribed in the Charter of this great Organization. It is our solemn duty to uphold these principles and to fulfil our commitments to our peoples.
138.	As a true non-aligned developing country, Maldives believes that amongst the major issues confronting our universal body special emphasis should be given to the problem of disarmament and the escalating nuclear-arms race. We cannot help expressing our anxiety over the lack of a viable solution to that problem, for countries such as my own must admit that the contribution they can make to bringing the situation closer to solution is rather limited. However, we humbly share our concern and pledge our support to any endeavour to eliminate the shadow of the threat and the perils of a nuclear confrontation.
139.	We urge all States Members of the United Nations, particularly the nuclear-weapon States, to co-operate and enter into relevant international agreements and arrangements that will be instrumental in limiting the production and stockpiling of nuclear and other destructive weapons in order to insure the world against global suicide.
140.	We live today in the presence of a chilling and unprecedented phenomenon. It is very unfortunate that, at the pinnacle of world power, there exist enough nuclear weapons to destroy all life on our planet. At the intermediate level of world power, there exist vast quantities of sophisticated, so-called conventional weapons. These weapons are, by comparison with those of former times, immensely destructive, as their use has so horrifically demonstrated. They are also the object of a highly profitable international trade.
141.	Yet, at another level, we have the poverty of the vast proportion of the world's population. We must not be deterred from continuing to emphasize the immorality of mankind's precious resources being used in the production of weapons of destruction at a time when so much of humanity has a dire need for those same resources to be used in the war against poverty and disease. It is not only a political but also a moral objective, which we must never relinquish.
142.	We strongly support nuclear-weapon-free zones in Asia, in the Pacific and in other regions. Our support of the resolutions calling for the establishment of such zones, and of all actions at fulfilling that objective, is based on a strong conviction that they will contribute towards the reduction of arms and armed conflicts. We strongly oppose the continued testing of nuclear weapons, not only because of the direct dangers they pose but also because of the destruction such testing could finally cause to man and his environment.
143.	Maldives firmly supports the initiatives and efforts of the United Nations in the search for general and complete disarmament, including the banning of nuclear testing and the prevention of an arms race in outer space.
144.	The question of Palestine continues to remain one of the outstanding major international concerns. The situation in the Middle East in all its aspects, including the tragedy of Lebanon, continues to give rise to frustration. The Israeli invasion of Lebanon and the continued Israeli presence in Lebanese territory have aggravated further the already explosive situation created by Israel's refusal to withdraw from the occupied Palestinian and other Arab territories, including Jerusalem.
145.	The legitimate rights of the Palestinian people to self-determination and freedom remain at the heart of the issue. The key to any lasting solution and for peace in that crucial area is, as evidently seen through the sequence of events, the realization of the inalienable rights of the Palestinian people, including the right to have their own independent homeland.
146.	The world witnessed with anger and dismay the Israeli invasion of Lebanon, while it continued its illegal occupation of Palestine, including the Gaza Strip, the West Bank, the city of Jerusalem and the Golan Heights. Israel continues to perpetuate its policies of expansionism through the establishment of illegal settlements, ignoring and rejecting numerous United Nations resolutions and violating all norms of international behaviour. Maldives joins the international community in its repeated condemnation of the Israeli aggression against Arab territories and Israeli atrocities in the occupied land.
147.	The invasion of Lebanon under the cruel pretext of liquidating the Palestine Liberation Organization [PLO], which symbolizes the legitimate will of the Palestinians, has clearly revealed the true nature of Israeli policies in that area.
148.	Every State Member of the United Nations has pledged its commitment to the provisions of the Charter. Therefore, action should not be delayed any further regarding the delicate situation in the Middle East. The Security Council should invoke the relevant provisions of the Charter with regard to the arrogance and defiance with which Israel is trampling underfoot the inalienable rights of the Palestinians.
149.	The PLO, the sole legitimate representative of the Palestinian people, has the full right to participate in any step that may be taken to achieve a lasting solution. In the opinion of my delegation, the Geneva Declaration on Palestine, adopted by the International Conference on the Question of Palestine, held at Geneva from 29 August to 7 September 1983, represents a sound framework for the international community and the parties concerned to work for a durable solution.
150.	My country associates itself with other nations in expressing its deep regret at the continued bitter armed conflict between Iran and Iraq. We urge the parties concerned to bring about a cease-fire and to find a solution to their dispute by peaceful means. Maldives pledges its support to the United Nations mediation efforts and to the Secretary-General's recent personal appeals to spare civilians. Both Iran and Iraq must heed the appeals of the United Nations, the Organization of the Islamic Conference and the Movement of Non-Aligned Countries and halt this seemingly purposeless conflict. These bodies are trying to bring about an honourable settlement of the dispute, and we wish them every success.
151.	The question of Namibia and the tragic plight of the people of South Africa have remained a matter of grave concern to the world community. The task of the United Nations to seek a negotiated settlement of the question of Namibia remains a special responsibility. The continuation by the racist regime of South Africa of its illegal occupation of Namibia, despite the vigorous efforts to grant independence to the deprived people of that Territory, constitutes a flagrant violation of international law and endangers the security of the southern African region. Here again, like Israel, the racist minority regime in Pretoria has scorned the numerous resolutions adopted by this august body in full accord with the provisions of the Charter of the United Nations.
152.	It is our bounden duty to maintain and enforce political and economic pressure on South Africa, with a view to forcing it to concede to the logic of humane behaviour. We must continue our support for the people of Namibia, under the leadership of SWAPO.
153.	The hope for a peaceful future in southern Africa lies in political change and the creation of greater trust through regional co-operation and international support. We believe that it can be achieved peacefully. My delegation joins in the unanimous insistence on an early implementation of the plan endorsed by Security Council resolution 435 (1978). This would enable the people of Namibia to decide their destiny in a free, fair and democratic manner. The delay in the realization of the plan is greatly disappointing. It would be most unfortunate if at this late stage the process leading to the independence of Namibia were to be impeded by issues extraneous to the question itself. My delegation fully recognizes the continued efforts of the Secretary-General for an early solution to this vital issue.
154.	Apartheid is a crime against humanity itself. Maldives is firmly convinced that peace and stability in southern Africa require the total eradication of apartheid and the exercise of the right to self-determination by the people of South Africa, irrespective of their race, colour or creed.
155. My delegation wishes to express its concern over the situation in Afghanistan and Kampuchea, two countries which, in the view of my Government, have been victims of foreign military intervention and invasion. We express our deepest concern and fully endorse the United Nations resolutions which condemn foreign intervention and call for the withdrawal of foreign forces from those countries. That will enable the peoples of Afghanistan and Kampuchea freely to decide their own destiny. The peoples of Afghanistan and Kampuchea must be given the opportunity to exercise their rights without outside interference, including the right of the refugees to return to their homes with security and honour. My delegation notes with deep appreciation and commendation the unceasing efforts of the Secretary- General and his special representatives to find political solutions to those two major issues.
156.	It is with alarm, dismay and frustration that we witness the increasing instances of foreign intervention in Africa and Latin America. We recall here the Declaration on the Inadmissibility of Intervention and Interference in the Internal Affairs of States. There is no difference, in my opinion, between intervention and interference. The final result in either case is tragically the same: tension, unrest, internal strife, conflict and even bloodshed.
157.	We view such developments with the utmost concern because they destroy the very fabric not only of international peace and security but also of the concept of peaceful coexistence. Never for a moment should we forget that we are a family of interrelated and interdependent nations, with diverse political ideologies, economies and social systems, which must live together in an atmosphere devoid of suspicion, envy and animosity.
158.	In Cyprus, the United Nations has been tirelessly trying to promote a settlement and the Secretary-General continues to maintain his personal involvement. My Government welcomes those unceasing efforts. Despite some limited progress in intercommunal talks held under United Nations auspices, a peaceful and lasting settlement regrettably still appears to be distant. My delegation would like to reiterate its support for the people of Cyprus in their efforts to consolidate their independence within the framework of national unity and equal rights for all Cypriots.
159.	While making reference to the solution of conflicts by peaceful means, may I mention also the yet unsolved question of Korea. Peaceful reunification has been, and continues to be, a matter of great concern to us. My Government feels that all efforts must be made, collectively and individually, to facilitate a dialogue between the divided North and South. The international community should extend every possible support, opportunity and encouragement to the people of Korea to achieve their objective of peaceful reunification.
160.	With regard to our part of the world—the Indian Ocean—Maldives is committed to the policy of non-alignment and is determined to keep its territory free from nuclear weapons or the establishment of any foreign military base on it. Furthermore, Maldives will continue to work with the littoral and hinterland States of the Indian Ocean towards making the Indian Ocean a zone of peace. We are concerned over the escalating tension created by the great-Power rivalry for military superiority in the Indian Ocean and the introduction of nuclear weapons there. We reaffirm our full support for the Declaration of the Indian Ocean as a Zone of Peace and support the efforts of the United Nations to implement that Declaration.
161.	It is our earnest hope that, through co-operation among the countries of the Indian Ocean and other concerned parties, we will be able to find practical ways to fulfil the aspirations of the peoples of our region. The proposed Conference on the Indian Ocean, to be held at Colombo in early 1985, will, we believe, form a corner-stone in the path to realizing our cherished objective. We appeal to the world community to support us in achieving that objective.
162.	The world economy has experienced increasing difficulties during the last decade. The period has been characterized by a generally unsatisfactory and erratic growth of output and trade, high rates of inflation and fluctuating exchange rates. While the crisis has affected all countries, it has inevitably had the most serious impact on the developing countries, whose economies are particularly vulnerable. The developed countries have experienced unprecedented rates of unemployment and idle industrial capacity, accompanied by high interest rates. The developing countries have faced increasing balance-of-payments deficits, mounting debt burden and deteriorating terms of trade.
163.	The economic gap between the developed and developing countries is widening and the latter are being denied effective and equitable participation in the benefits of international development.
164.	At a recent meeting held at Male, in my country, the Foreign Ministers of Bangladesh, Bhutan, India, Nepal, Pakistan, Sri Lanka and Maldives, member countries of the South Asian Association for Regional Co-operation, expressed their concern over the conditions in the developing countries. In the final communique, the Ministers reviewed the current world economic situation and expressed their concern over the deteriorating economic and social conditions in the developing countries. In the past three years, sharply falling commodity prices, deterioration in the terms of trade, intensification of protectionist measures, excessive debt burden and a decline in the flow of financial resources had caused unprecedented balance-of-payment problems and serious loss of development momentum in the developing countries. It was agreed that without redoubling of efforts by the international community, including immediate measures, the goals and targets of the International Development Strategy for the Third United Nations Development Decade and the Substantial New Programme of Action for the 1980s for the Least Developed Countries could not be attained. They expressed their deep disappointment at the lack of progress in putting international support measures into place and at the continued stalemate in the negotiations on international co-operation. In this connection, they noted with deep regret that no appreciable progress had been made in meeting the concerns of the developing countries at the London Economic Summit of the industrialized countries, held from 7 to 9 June 1984, despite urgent actions suggested by various leaders from the non-aligned and developing countries.
165.	That important meeting at Male endorsed the desire to communicate with leaders of industrialized countries the immediate concern of the States of South Asia, namely, that the financing of the seventh replenishment of IDA had not been augmented to a degree whereby an increase in real terms was achieved over the level of the sixth replenishment of IDA. This timely request has already been conveyed by my Government as the Foreign Ministers desired.
166.	That co-operative endeavour in our part of the region aims at harnessing support and co-operation in economic development, and cultural and social exchange. The Foreign Ministers at the Male meeting recorded their satisfaction with the progress that had been made in a relatively short period of time in the areas of co-operation identified.
167.	I am happy to inform the Assembly, on behalf of my country as the current Chairman, of the important leverage that the recent meeting provided to the eventual holding of a summit meeting of the South Asian Association for Regional Co-operation countries by late 1985.
168.	Mr. Maumoon Abdul Gayoom, President of Maldives, in his opening address at the ministerial meeting, said of the member countries: "Our societies are quite diverse but their hopes and expectations do not vary. Together our peoples are sure of themselves, confident of their identities and confident too of their ability to control their own destinies." He said, further, that the moving spirit and the objective of the very principles which gave birth to our association is one of working together, which has as its basic foundation the promotion of the interests of our region, an essential aspect of which is the maintenance and, indeed, the strengthening of our people's political, social and economic independence. These words of wisdom give us confidence that the outcome of the forthcoming summit will further strengthen the global aspirations and efforts made by the United Nations.
169.	The Government of Maldives whole-heartedly supports the call of the non-aligned countries and the Group of 77 for the removal of the structural imbalances and inequalities of the present pluralist economic system and the restructuring of the world economy through the establishment of a new international economic order. This should be done through North-South dialogue and global negotiations among developed and developing countries. Maldives also considers co-operation among developing countries themselves, both for economic and social development and to minimize their dependence on developed countries, to be vital. Maldives welcomes the establishment of the South Bank as a practical step in the right direction and hopes that it will prove very useful to developing countries.
170.	The delegation of Maldives noted with satisfaction the adoption, in 1982, of the United Nations Convention on the Law of the Sea as a historic achievement in the progressive development of the law of the sea. The Convention was adopted by an overwhelming majority of States and has already been signed by 136 States, including my own, and ratified by a number of them. My Government is now in the process of ratifying it. The Convention establishes a new legal order for the rational use of the seas as an instrument of justice, peace, development and international co-operation. It represents a rare example of global interests and ideologies striking innumerable practical bargains. It is a most comprehensive international Convention, consisting of 320 articles and nine annexes, with four related resolutions.
171.	The delegation of Maldives appeals to all States which have signed the Convention to expedite the process of ratification so as to enable the Convention to become effective and operative.
172.	The continent of Antarctica has considerable environmental, climatic, scientific and potential economic significance for the world. The delegation of Maldives firmly believes that, in the interest of all mankind, Antarctica should continue for ever to be used exclusively for peaceful purposes, should not become the scene or object of international disputes and should be accessible to all nations. The exploration of the area and the exploitation of its resources should be carried out for the benefit of all mankind and in a manner consistent with the protection of the environment of Antarctica.
173.	Maldives supported the proposal for a comprehensive study on Antarctica by the United Nations, taking into account all relevant factors, with a view to widening international co-operation in the area.
174.	Like Antarctica, outer space should be used for peaceful purposes only. Recent proposals for intensified militarization of outer space are a cause of grave concern, and measures should be undertaken with urgency for the rejection of such proposals.
175.	My delegation also notes that the distribution of the benefits of outer space among the countries of the world has to date been uneven. To remove that imbalance, the principle of guaranteed and equitable access should be the essence of any new regulatory mechanism, which should take into account the particular needs of the developing countries, especially those of an equatorial nature. We firmly believe and sincerely hope that the benefits resulting from the peaceful use of outer space will be shared equitably for the benefit of mankind as a whole.
176.	My delegation is fully convinced that the United Nations is indispensable in a world fraught with tensions and peril. Institutions such as this are not built in a day; they require constant constructive work and fidelity to the principles on which they are based. We must seriously consider the practical ways in which the Organization should develop its capacity and be used as an essential institution in a stormy and explosive world.
177.	Primary responsibility for the maintenance of international peace and security has been entrusted to the Security Council. We believe it is still the best device for defusing tensions, solving problems and maintaining peace and security. While it tends not to have much of a pre-emptive capacity, it is our duty as Members of the United Nations to strengthen its role by resisting the attempts of individual countries to assume the primary responsibility of the Security Council. If the Security Council fails to act or react in a given situation, it is not the institution that is at fault but the countries that constitute it. It is for us to convince ourselves and the generation we are responsible for that the world is interdependent, and to act accordingly and be guided by that reality.
178.	The United Nations system should play the role of a catalyst in creating mutual understanding and co-operation. We should not allow it to become the arena in which to battle out our differences. Rather, it should and must be a place where hatred and animosity towards others are avoided. The agencies of the United Nations came into existence not only because the prominent men who created them were wise but because those agencies are directly related to the aspirations of mankind, irrespective of race or region.
179.	We are concerned by the trend that has emerged recently as a result of the fact that certain Member countries repeatedly express their pessimism about the viable functioning of important specialized bodies of the United Nations system. We hold the view that their development justifies the wisdom by which they were created and that they need to be strengthened now more than ever before. My Government does not believe in any endeavour to politicize specialized bodies whose executive functions are purely technical in nature. It is therefore essential to maintain a high degree of professionalism and to orient programmes carried out by those bodies towards the achievement of more tangible results.
180.	We in Maldives are happy to be associated in the noble tasks prescribed under the WHO Global Strategy for Health for all by the Year 2000, which should ensure humanity a better world in which to live. We are confident that the work of UNICEF, whose primary responsibility lies in the care and welfare of the children of the world, will strengthen the future of humanity through its dynamic programme launched in 1983 as the child survival revolution.
181.	My delegation still believes that amid the various perils that now threaten the orderly progress of humanity, we can rally once again to the standards of the Charter of the United Nations, beginning with the peaceful settlement of disputes and steadily progressing towards the other objectives of that prophetic document.
182.	In all sincerity, Maldives pledges its fullest co-operation and support to the United Nations system.
